Citation Nr: 1540283	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-17 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder, rated as 30 percent disabling prior to March 13, 2015, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in December 2014, when it was remanded for further development.  

The October 2011 rating decision initially denied an increased rating for major depression.  However, the agency of original jurisdiction (AOJ).increased the rating to 50 percent, effective March 13, 2015.

TDIU is an element of the Veteran's increased rating claim, as unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues of entitlement to TDIU and an increased rating for major depression on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal period the Veteran's major depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity, but it has not caused deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 50 percent rating for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In August 2011, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his increased rating claim and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has also satisfied its duty to assist.  The RO obtained the Veteran's VA and service treatment records and scheduled a new VA examination as directed by the Board's December 2014 remand order.  There is nothing that suggests the March 2015 examination was inadequate.  Thus, there has been substantial compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has elected not to appear at hearing before the Board regarding the issue on appeal.

Ultimately, there is no indication that there is any relevant evidence outstanding regarding this claim, and the Board will proceed with consideration of the appeal.  See 38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

The Veteran filed a claim for an increased rating for his service-connected major depressive disorder in July 2011, which was rated as 30 percent disabling at the time.  As noted in the introduction, the RO increased the rating for the disability to 50 percent, effective March 13, 2015.  Thus, the Board must consider whether the staged rating currently in effect is appropriate and also whether the Veteran warrants a rating in excess of 50 percent at any point in the appeal period.  

Major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

Disturbances in mood and motivation appear to be the primary manifestations of the Veteran's major depressive disorder.  The Veteran has also reported panic attacks occurring more than once per week at varying points throughout the appeal period.  Treatment records and examination reports also reveal the Veteran has some impairment of short term memory and difficulty establishing and maintaining effective work and social relationships.  Thus, a 50 percent rating is warranted during the entire appeal period, as the Veteran's level of occupational and social impairment caused has more closely approximated the 50 percent criteria throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

However, a rating in excess of 50 percent is not warranted at any point during the appeal period, as the Veteran does not have deficiencies in most areas or total occupational and social impairment.  

Both the September 2011 and March 2015 examiners noted the Veteran's judgment and thinking have not been impaired by his major depressive disorder.  During both examinations, the Veteran was oriented to time, place and person, and successfully completed cognitive function testing.  There are also no reports of cognitive disturbances in VA treatment notes.  Therefore, the evidence does not establish deficiencies in areas such as thinking and judgment.  

The Veteran also does not have deficiencies in the area of family relations.  He has a strong relationship with his wife and other family members.  During the September 2011 examination, he described his marriage as "good, very good."  He reported having some friends and appeared to be active in his church.  A September 2011 VA treatment note also indicates the Veteran and his wife provide day care for several small children in their home.  Although the Veteran's orthopedic issues interfere with his ability to play with the children, his mental health disability does not appear to affect with his ability to interact with the children.  In March 2015, the Veteran explained he did not have "close relationships" with people outside of his family because he worries that other people will judge him negatively because of his disability, but he acknowledged he is capable of interacting with others on a casual basis.  In sum, it does not appear that the Veteran is largely deficient in social functioning because he is able to maintain strong relationships with those inside his family, as well as interact with others outside the family, albeit in a limited basis.

Even if the Veteran has deficiencies in the area of work and school; as just discussed he does not have deficiencies in most of the areas contained in the criteria for a 70 percent rating.

Although the Veteran has reported some minimal neglect of personal hygiene throughout the appeal period, it does not appear to result in occupational and social impairment.  The Veteran has always reported to VA examinations and treatment sessions neatly groomed and appropriately dressed.  The Veteran reports of showering only once to twice per week seem to be a manifestation of a lack of motivation or purpose, which is fully contemplated by the 50 percent rating criteria, as opposed to more severe neglect of personal hygiene that impairs his ability to function in public settings.  

The Veteran has also reported some intermittent thoughts of suicide during the appeal period, but these reports appear to be more passive thoughts of not wanting to live, rather than active thoughts with intent and plan that cause significant occupational and social impairment.  During the March 2015 examination, the Veteran reported occasionally, thinking, that he should "just end it all and be done with it."  However, he explained to the examiner that he has never had any suicide attempts and would not go through with a plan because of his obligation to help provide for his wife's well-being.  The Veteran denied suicidal ideation during treatment in July 2011 and during the September 2011 VA examination; and the March 2015 examiner did not record suicidal ideation as a symptom leading to occupational and social impairment in her examination report.

After interviewing the Veteran and reviewing his treatment records, the March 2015 examiner determined the Veteran's level of occupational and social impairment is best summarized as occcupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which coincides with the 30 percent rating criteria.  However, as discussed above, the Board has determined that the Veteran's symptoms more nearly approximate the 50 percent rating criteria throughout the appeal period.

The Board acknowledges the September 2011 VA examiner indicated the Veteran's occupational and social impairment was more consistent with the 70 percent rating criteria.  However, the severity of the symptoms reported on the examination form does not appear to support this determination, as the only symptoms noted from the enumerated list included on the examination form were depressed mood, chronic sleep impairment, and mild memory loss.  These symptoms are explicitly listed in the 30 percent rating criteria, as the type of symptoms that produce occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, there must be some objectively observable symptomatology that is similar in severity, frequency, and duration as that described in the rating criteria.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Here, the Veteran does not experience objectively observable symptoms similar to the more severe, overt symptoms that cause the level of occupational and social impairment contemplated by the 70 percent rating criteria, such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; or impaired impulse control (such as unprovoked irritability with periods of violence).  While there is some intermittent suicidal thoughts and minimal neglect of personal hygiene, the overall level of occupational and social impairment, as well as the objective observable symptomatology, more nearly approximates the 50 percent rating criteria.  Thus, a 50 percent rating, but no higher, is warranted for the entirety of the appeal period.  

The Board has not set a specific effective date for the grant of the 50 percent rating, because this is a downstream element of his claim and will be addressed by the AOJ.  See Grantham v. Brown, 114 F .3d 1156 (1997).  It would be a denial of due process for the Board to adjudicate this issue in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).


ORDER

An increased 50 percent rating of 50 percent for major depressive disorder is granted during the entire appeal period.


REMAND

As noted in the introduction, TDIU is an element of the Veteran's increased rating claim.  The United States Court of Appeals for the Federal Circuit has held that combined effects opinions are not a per se requirement for TDIU claims.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, the Court of Appeals for Veterans Claims has subsequently held that the determination of whether a combined effects opinion is necessary is to be made on a case-by-case basis and depends on the evidence of record at the time of the decision by the RO or the Board.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The evidence of record in this case indicates a combined effects opinion is necessary.  The Veteran asserts the combined effects of several service-connected disabilities render him unable to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Past examinations have focused on the occupational impairment caused by the individual disabilities in isolation, but have not fully analyzed the total disability picture, to include the potential negative effects of the Veteran's medications on his ability to engage in substantially gainful employment.  

The Court has also indicated that it could be premature for the Board to adjudicate entitlement to an extraschedular rating while remanding a TDIU issue.  Brambley v. Principi, 17 Vet App 20 (2003).  The Board is, therefore, deferring consideration of the extraschedular element of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that the combined effects of his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must provide reasons for the opinion.

The examiner is advised the Veteran's service connected disabilities are a left knee disability, status post total arthroscopy, 60 percent disabling; major depressive disorder, 50 percent disabling; and hiatal hernia, 10 percent disabling.  The examiner is asked to discuss the occupational impairment caused by these disabilities, as well as any disabling effects of medications prescribed for the disabilities, in relation to the Veteran's past occupations.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


